DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/614,972 filed 11/19/2019 and Amendment filed 08/26/2021.
Claims 1-7 remain pending in the Application.
4.	Applicant’s arguments, see Applicant Arguments/Remarks, filed 08/26/2021, with respect to claims 1-7 have been fully considered and are persuasive.  

Allowable Subject Matter
5.	Claims 1-7 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as: a first measurement resistor electrically connected between a first node located at the first end of the second charger contactor and a second node located at the first end of the first charging contactor; a second measurement resistor electrically connected between the first node and a third node located at a second end of the first charger contactor; a third measurement resistor electrically connected between the first node and a fourth node located at a second end of the second charger contactor … and a control unit configured to control at least one of an operation state of the first measurement contactor, an operation state of the second measurement contactor or an operation state of the third measurement contactor based .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

HR
09/09/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851